STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 26, 2016
               Plaintiff-Appellee,

v                                                                  No. 323709
                                                                   Wayne Circuit Court
RANDY MARSH,                                                       LC No. 14-001831-FC

               Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and FORT HOOD, JJ.

PER CURIAM.

       Defendant appeals as of right his bench trial convictions of malicious destruction of
personal property totaling $1,000 or more but less than $20,000, MCL 750.377a(1)(b)(i),
aggravated domestic violence, MCL 750.81a(2), and aggravated assault, MCL 750.81a(1).
Defendant was sentenced to one to five years’ imprisonment for his malicious destruction of
personal property conviction, one year of probation for his aggravated domestic violence
conviction, and one year of probation for his aggravated assault conviction, with all sentences to
be served concurrently. We affirm.

                                 I. FACTUAL BACKGROUND

        This case arises from two violent incidents that occurred on the same day on the eastside
of Detroit between defendant and Kryjia Bryson, the mother of his child. Kryjia went to the
home of defendant’s mother, Sheryl Marsh, in the early afternoon to speak with defendant about
their child. While Kryjia was there, a physical altercation ensued, during which defendant
grabbed Kryjia and pushed her to the ground. Kryjia sustained bruising to her face and eye,
which worsened throughout the day.

       Later, at approximately 8:00 p.m., Kryjia, along with a friend and her sisters Trinity Mix
and Falise Bryson, drove to the area of Sheryl Marsh’s home. According to Kryjia, as she was
driving down the street in front of Marsh’s home, a large rock or brick struck the back window
of the vehicle, startling her and causing her to drive into a snowbank. At this point, Kryjia
alleged that Sheryl Marsh came running at her, shooting a handgun, and that defendant and
another individual were hitting her car with stones and bricks. Defendant then pulled Mix out of
the vehicle by her hair and kicked her in the face, which caused the side of her face to bleed.
Ultimately, the vehicle sustained approximately $4,000 in damage, as several windows were


                                               -1-
cracked or shattered, the windshield was cracked, and the headlights and taillights were
damaged.

         Following a bench trial, defendant was convicted of malicious destruction of personal
property, aggravated assault, and aggravated domestic violence. Defendant moved for a new
trial, arguing that his convictions were against the great weight of the evidence. The trial court
denied defendant’s motion.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues that the prosecution presented insufficient evidence at trial to
support a malicious destruction of personal property conviction, as Kryjia’s testimony was the
only evidence presented regarding the amount of monetary damage. We disagree.

                                  A. STANDARD OF REVIEW

        We review de novo a defendant’s challenge to the sufficiency of the evidence underlying
his conviction. People v Meissner, 294 Mich. App. 438, 452; 812 NW2d 37 (2011). “We view
the evidence in the light most favorable to the prosecution to determine whether a rational trier of
fact could have found the essential elements of the crime to have been proved beyond a
reasonable doubt.” Id. Additionally, we are “required to draw all reasonable inferences and
make credibility choices in support of the . . . verdict.” People v Nowack, 462 Mich. 392, 400;
614 NW2d 78 (2000).

                                         B. ANALYSIS

       In relevant part, MCL 750.377a provides:

              (1) A person who willfully and maliciously destroys or injures the
       personal property of another is guilty of a crime as follows:

                                              * * *

               (b) If any of the following apply, the person is guilty of a felony
       punishable by imprisonment for not more than 5 years or a fine of not more than
       $10,000.00 or 3 times the amount of the destruction or injury, whichever is
       greater, or both imprisonment and a fine:

              (i) The amount of the destruction or injury is $1,000.00 or more but less
       than $20,000.00.

The statute does not set forth a procedure for calculating the amount of the destruction or injury.
However, this Court has held that “in a case of malicious destruction of property, the prosecutor
may establish the amount of damage resulting from an injury by showing either (a) the difference
in the market value of the property immediately before and after the injury, or (b) the reasonable
cost of repairing or restoring the property.” People v Hamblin, 224 Mich. App. 87, 96; 568 NW2d
339 (1997) (quotation marks and alteration omitted). Although the cost that the “complainant
actually paid out of pocket to repair” the damage “is not in and of itself controlling” when other

                                                -2-
evidence is provided, the amount actually paid by the complainant “can properly be considered
as evidence of value.” Id. at 101.

         Sufficient evidence was presented at trial to prove that the vehicle sustained $4,000 in
damage. Kryjia testified at trial that it cost “[a]round $4,000” to repair the vehicle, and that she
actually had the car repaired. Kryjia described the damages as follows: several windows were
cracked or shattered, there was a bullet hole in the backseat of the car, the windshield was
cracked, and the headlights and taillights were damaged. No other evidence was presented to
refute Kryjia’s claim that the amount of destruction or injury to the vehicle was approximately
$4,000.1 The trial court heard Kryjia’s testimony and found it to be credible. It was the role of
the trier of fact to assess the credibility of the complainant’s testimony, and we will not interfere
with the superior opportunity and ability of the trial judge to determine witnesses’ credibility.
People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748, amended 441 Mich. 1201 (1992);
People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012).

       Thus, especially given our duty to view the evidence in the light most favorable to the
prosecution, Meissner, 294 Mich. App. 452, a rational fact-finder could find that the prosecution
proved beyond a reasonable doubt that “[t]he amount of the destruction or injury [was] $1,000.00
or more but less than $20,000.00,” MCL 750.377a(1)(b)(i), based on Kryjia’s unrefuted
testimony.

                          III. GREAT WEIGHT OF THE EVIDENCE

      Next, defendant argues that the trial court abused its discretion in denying defendant’s
motion for a new trial because his convictions were against the great weight of the evidence.2
We disagree.

                   A. STANDARD OF REVIEW AND APPLICABLE LAW




1
  We reject defendant’s argument that the specific facts of Hamblin require us to conclude that
Kryjia’s testimony was insufficient to prove the reasonable cost of repairing the vehicle.
Likewise, contrary to defendant’s claim on appeal, Hamblin does not require that the prosecution
present more evidence than a complainant’s testimony in order to prove the reasonable cost of
repair.
2
  To the extent that defendant briefly argues, in presenting the relief requested, that his
aggravated assault and aggravated domestic violence convictions were supported by insufficient
evidence, we deem this argument abandoned because he did not raise it in his statement of the
questions presented. See MCR 7.212(C)(5); People v McMiller, 202 Mich. App. 82, 83 n 1; 507
NW2d 812 (1993). Further, because defendant does not assert a separate basis for an
insufficiency of the evidence claim concerning those convictions, such an argument would fail
for the same reasons as those discussed infra with regard to his argument that those convictions
were against the great weight of the evidence. See People v Brown, 239 Mich. App. 735, 745-
746, 746 n 6; 610 NW2d 234 (2000).


                                                -3-
        We review “a trial court’s grant or denial of a new trial on the ground that the verdict was
against the great weight of the evidence” for an abuse of discretion. People v Unger, 278 Mich
App 210, 232; 749 NW2d 272 (2008). “A trial court abuses its discretion when it selects an
outcome that does not fall within the range of reasonable and principled outcomes.” People v
Young, 276 Mich. App. 446, 448; 740 NW2d 347 (2007).

        “A trial court may grant a motion for a new trial based on the great weight of the
evidence only if the evidence preponderates so heavily against the verdict that it would be a
miscarriage of justice to allow the verdict to stand.” Unger, 278 Mich. App. at 232, citing People
v Lemmon, 456 Mich. 625, 627; 576 NW2d 129 (1998); see also People v McCray, 245 Mich
App 631, 637; 630 NW2d 633 (2001). “Conflicting testimony and questions of witness
credibility are generally insufficient grounds for granting a new trial,” as “[a]bsent exceptional
circumstances, issues of witness credibility are for the trier of fact.” Unger, 278 Mich. App. at
232. Additionally, in general, “a verdict may be vacated only when the evidence does not
reasonably support it and it was more likely the result of causes outside the record, such as
passion, prejudice, sympathy, or some other extraneous influence.” People v Lacalamita, 286
Mich. App. 467, 469; 780 NW2d 311 (2009).

                B. MALICIOUS DESTRUCTION OF PERSONAL PROPERTY

        First, defendant argues that the trial court abused its discretion when it denied his motion
for a new trial because his malicious destruction of personal property conviction was against the
great weight of the evidence for the same reasons as those raised with regard to his insufficiency
of the evidence claim. We similarly reject this argument for the same reasons as those discussed
supra. See People v Brown, 239 Mich. App. 735, 745-746, 746 n 6; 610 NW2d 234 (2000)
(noting that whether a defendant’s convictions were supported by sufficient evidence and
whether they were against the great weight of the evidence are separate questions, but if the
arguments are parallel or based on the same reasons, then both arguments succeed or fail
together). Further, because Kryjia’s testimony regarding the amount of damage was not
contradicted by any other evidence at trial, we cannot conclude that “the evidence preponderates
so heavily against the verdict that it would be a miscarriage of justice to allow the verdict to
stand.” Unger, 278 Mich. App. at 232.

       Thus, we reject defendant’s claim.

                                 C. AGGRAVATED ASSAULT

        Next, defendant argues the trial court abused its discretion in denying defendant’s motion
for a new trial because the evidence of Mix’s injures was “beyond dubious.” He asserts that the
victims’ testimony was inadequate—without additional photographs, evidence of medical
treatment, police eyewitness testimony, or other evidence—to establish an injury that rises to the
level required to establish aggravated assault. He also emphasizes that neither of the police
officers who observed Mix following the incident testified that she sustained an injury.

       MCL 750.81a(1) provides:

              (1) Except as otherwise provided in this section, a person who assaults an
       individual without a weapon and inflicts serious or aggravated injury upon that
                                                -4-
       individual without intending to commit murder or to inflict great bodily harm less
       than murder is guilty of a misdemeanor punishable by imprisonment for not more
       than 1 year or a fine of not more than $1,000.00, or both.

This Court has defined “serious or aggravated injury” as “a physical injury that requires
immediate medical treatment or that causes disfigurement, impairment of health, or impairment
of a part of the body.” People v Norris, 236 Mich. App. 411, 415 n 3; 600 NW2d 658 (1999)
(quotation marks and citation omitted). In the context of a claim regarding the sufficiency of the
evidence underlying an aggravated assault conviction, this Court previously stated:

               Several persons testified at trial concerning complainant’s injuries. Their
       testimony revealed that he had been rendered unconscious by the blow to the
       head, and that his head hit concrete as he fell. He suffered cuts on his face, an eye
       injury, and a bruised neck. We hold this evidence was sufficient to justify a
       reasonable person in concluding that defendant inflicted a serious or aggravated
       injury on complainant. See People v Chadwick, 301 Mich. 654, 656-657; 4 NW2d
       45 (1942). While complainant did not seek medical attention until the evening
       following the attack, the need to seek immediate medical attention is only one
       factor used in determining whether the element is established.

                The defendant also argues that expert testimony is required on the
       question of whether a serious or aggravated injury has been inflicted. We know
       of no such requirement, and decline to imply one. Expert testimony is important
       if it can aid the trier of fact in resolving complex issues beyond the experience of
       a person not trained in a specific field. See MRE 702. We believe, however, that
       a jury is normally capable of applying the statutory language involved in the
       instant case without the need of expert testimony. [People v Brown, 97 Mich. App.
606, 611-612; 296 NW2d 121 (1980).]

        At trial, Mix testified that defendant pulled her out of the vehicle with her hair, in a way
that caused her face to drag on the ground in the snow, and then kicked her on the side of her
face. Similarly, Falise testified that “[defendant] started to kick at my sister’s head and I’m
trying to pull her back into the car and somehow Kryjia pulled her on the other side of me and I
can remember seeing . . . my sister was bleeding from the side of her face.” Therefore, the
evidence at trial indicated that defendant’s act of dragging Mix out of the car and kicking her in
the face caused her face to bleed.

        As the trial court concluded, given the testimony of these eyewitnesses, the evidence does
not “preponderate[] so heavily against the verdict that it would be a miscarriage of justice to
allow the verdict to stand.” Unger, 278 Mich. App. at 232. Neither the fact that the police
officers responding to the scene did not specifically testify regarding whether Mix sustained
injuries, nor the fact that there is no additional testimony or documentary evidence regarding
Mix’s injuries, requires us to conclude that the verdict was against the great weight of the
evidence.

       Therefore, the trial court’s denial of defendant’s motion for a new trial was not outside
the range of reasonable and principled outcomes. See Young, 276 Mich. App. at 448.

                                                -5-
                         D. AGGRAVATED DOMESTIC VIOLENCE

       Lastly, defendant argues that his aggravated domestic violence conviction was against the
great weight of the evidence because (1) defendant did not intend to assault Kryjia and (2)
Kryjia’s injuries were not “serious or aggravated.” MCL 750.81a(2) provides:

               (2) Except as provided in subsection (3), an individual who assaults his or
       her spouse or former spouse, an individual with whom he or she has or has had a
       dating relationship, an individual with whom he or she has had a child in
       common, or a resident or former resident of the same household without a weapon
       and inflicts serious or aggravated injury upon that individual without intending to
       commit murder or to inflict great bodily harm less than murder is guilty of a
       misdemeanor punishable by imprisonment for not more than 1 year or a fine of
       not more than $1,000.00, or both.

As aggravated domestic violence is a type of aggravated assault, only distinguished by the victim
of the assault, we conclude that the definition of “serious or aggravated injury” for purposes of
aggravated domestic violence under MCL 750.81a(1) is the same definition for purposes of
aggravated assault under MCL 750.81a(2). See Norris, 236 Mich. App. at 415 n 3.

         Here, the trial court heard testimony that defendant grabbed Kryjia in order “to fight
[her]” and then pushed her to the ground. Although Kryjia could not testify as to how she
sustained her bruises, she testified that she was hit in the face after she and defendant fell to the
ground. As a result of defendant’s actions, Kryjia suffered bruising to her face and eye, which
worsened throughout the day.3 She went to the hospital after the incident, despite not wishing to
do so, and testified that her injuries did not require medical attention.

        In light of this testimony, we reject defendant’s claim that “the evidence preponderates so
heavily against the verdict that it would be a miscarriage of justice to allow the verdict to stand.”
Unger, 278 Mich. App. at 232. “[A]n assault is either an attempt to commit a battery or an
unlawful act that places another in reasonable apprehension of receiving an immediate battery,
and [a] battery is the consummation of an assault.” People v Milton, 257 Mich. App. 467, 473;
668 NW2d 387 (2003) (quotation marks and citation omitted; second alteration in original).
Assault and battery are both specific intent crimes that require “either an intent to injure or an
intent to put the victim in reasonable fear or apprehension of an immediate battery.” People v
Datema, 448 Mich. 585, 602; 533 NW2d 272 (1995) (quotation marks and citation omitted).
Thus, with regard to defendant’s argument that his conduct did not constitute an assault, Kryjia’s
testimony—which indicated that defendant grabbed her in order “to fight [her]” and pushed her


3
  The trial court specifically noted in its order denying defendant’s motion for a new trial that it
determined that defendant’s conviction was not against the great weight of the evidence in
“considering the testimony that Kryjia Bryson suffered a bruised face and eye and the
photographs showing her injuries.” The trial court admitted photographs at trial showing the
appearance of Kryjia’s eye following the incident, but this evidence was not included in the
lower court file received on appeal.


                                                -6-
to the ground—provided evidence that defendant either intended to injure her or intended to put
her in reasonable fear or apprehension of an immediate battery. Defendant’s testimony at trial
that he merely stopped Kryjia from fighting with his girlfriend, at which time he and Kryjia fell
into a pile of snow, does not render the verdict against the great weight of the evidence. See
Unger, 278 Mich. App. at 232 (stating that issues of witness credibility are for the trier of fact
except under exceptional circumstances).

       Additionally, we cannot conclude, solely based on Kryjia’s testimony that her injuries did
not require immediate medical attention, that the evidence did not reasonably support
defendant’s conviction, Lacalamita, 286 Mich. App. at 469, or that this testimony caused the
evidence to preponderate heavily against the verdict, Unger, 278 Mich. App. at 232. As stated
supra, “the need to seek immediate medical attention is only one factor used in determining
whether the element is established.” Brown, 97 Mich. App. at 611.

        In sum, given the testimony in the record regarding the nature of Kryjia’s injuries, the
trial court’s conclusion, that defendant’s aggravated domestic violence conviction was not
against the great weight of the evidence, is within the range of reasonable and principled
outcomes. Young, 276 Mich. App. at 448.

                                      IV. CONCLUSION

        Defendant has failed to establish that his malicious destruction of personal property
conviction was supported by insufficient evidence. Additionally, he has failed to demonstrate
that the trial court abused its discretion when it denied his motion for a new trial.

       Affirmed.

                                                           /s/ Michael J. Riordan
                                                           /s/ Kathleen Jansen
                                                           /s/ Karen M. Fort Hood




                                               -7-